Case 1:21-cv-10423-NLH-KMW Document 9 Filed 07/26/21 Page 1 of 2 PageID: 100



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MELSI PAJO,                    :
                               :
          Plaintiff,           :    Civ. No. 21-10423 (NLH)(KMW)
                               :
     v.                        :             OPINION
                               :
                               :
AGRI-INDUSTRIES, et al.,       :
                               :
          Defendants.          :
______________________________:
APPEARANCES:

Melsi Pajo
608183-D
Bayside State Prison
PO Box F-1
Leesburg, NJ 08327

      Plaintiff Pro se


HILLMAN, District Judge

      Melsi Pajo, a state prisoner presently incarcerated at

Bayside State Prison, New Jersey, submitted a complaint under 42

U.S.C. § 1983.    ECF No. 1.    The Court administratively closed

the case on May 10, 2021 because Plaintiff’s in forma pauperis

application did not include the required certification from a

prison official.     ECF No. 3.    Plaintiff has now submitted a new

in forma pauperis application.       ECF No. 8.

      Plaintiff’s account statement indicates an account balance

of $1387.65 as of July 2, 2021.       He indicates he is employed at

Bayside State Prison and receives $120 per month.          Therefore,
Case 1:21-cv-10423-NLH-KMW Document 9 Filed 07/26/21 Page 2 of 2 PageID: 101



the Court concludes that Plaintiff can pay the filing fee in

this matter.

      For the reasons set forth above, the Court will deny

Plaintiff’s application to proceed in forma pauperis.           He must

pay the $350 filing fee and $52 administrative fee, for a total

of $402, before the complaint may be filed.

      An appropriate Order follows.


Dated: July 26, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
